Results of the informal summit of heads of state and government (Lahti, 20 October 2006) (debate)
The next item is the European Council report and Commission statement on the results of the informal summit of Heads of State or Government in Lahti on 20 October 2006.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, last Friday, 20 October, I had the pleasure to host the informal meeting of Heads of State or Government in Lahti and the dinner that followed it, where the Russian President Vladimir Putin was our guest.
Both the meeting of Heads of State or Government and the dinner organised after it were a great success. These informal meetings of EU leaders are an excellent way of building political consensus to take the Union forward with regard to its key challenges.
At the summit we focused particularly on external energy relations. We also discussed immigration and the situation in Sudan/Darfur. A separate working session was devoted to ways of promoting innovation policy to guarantee the Union's competitiveness and economic growth. Developing innovation policy is crucial to EU competitiveness and our ability to keep good jobs in Europe.
The open and thorough discussions during the working lunch enabled us to close ranks for the dinner, despite the doubts that had existed in certain quarters. The atmosphere over lunch was excellent and the solidarity among the Member States could definitely be felt. We attached a great deal of importance to speaking with one voice, and I would like to call this determination to reach consensus the Spirit of Lahti.
The discussion over dinner with Russian President Vladimir Putin was very honest and frank. In addition to energy issues, we also discussed topical international issues and freedom of expression in Russia.
The meeting of Heads of State or Government held a comprehensive and broad debate on energy. The atmosphere was excellent and the basic message, despite slight differences in tone, coherent. The main topics were the principles for developing EU-Russian energy relations and their execution, closer relations with strategically important third countries, the fight against climate change through energy policy; and more effective exchange of information through a network of energy correspondents.
With regard to EU-Russian energy relations, we agreed that there is a need for closer partnership. It should be based on the principles laid down in the Energy Charter and the G8 Declaration, in particular openness, market-based solutions and reciprocity. These principles should already be applied now in practice and they should also be incorporated in concrete form into the forthcoming EU-Russia Agreement. At Lahti we laid down a common policy for EU-Russia energy relations.
There was also consensus at Lahti that we should continue and step up our efforts to forge closer relations with producer and transit countries in the Union's neighbourhood by the end of the year. The goal is to apply the principles governing the internal market as widely as possible in neighbouring regions of the Union.
Climate change was referred to in many addresses as the most urgent international challenge. The EU must, in particular, demonstrate leadership in the promotion of sustainable energy. As regards innovations and technologies that relate to energy efficiency, European companies have a lot to offer. We shared the view that issues of energy and climate should in future feature prominently at EU summits with developing world countries, as they have during Finland's EU Presidency.
If a reliable supply of energy is to be secured, there needs to be huge investment in transmission networks and other infrastructure. Therefore, cooperation with international financial institutions must be stepped up in energy infrastructure projects. Energy security must be one of the criteria taken into account when European Investment Bank lending mandates are being granted to developing world countries.
It is important for the Union to have comprehensive information on which to base its energy policy decisions and responses to external problem situations. We agreed in Lahti that we should try to make swift progress in the establishment of a network of energy correspondents by the end of the year. The details are to be agreed by the Council. Improving the way information is collected and analysed will help increase cooperation between the Member States and institutions, and make for greater solidarity on energy issues.
Discussions at the summit on external energy relations will also prepare the ground for the next spring European Council, which is to adopt a prioritised Action Plan on Energy Policy for Europe.
At the working session of the meeting of Heads of State or Government, we discussed how to move forward on innovation policy. The main topics were intellectual property rights, particularly patents, cooperation between the corporate world and the public sector, the European Institute of Technology, and standards. We agreed that the Union needs a clear strategy on intellectual property rights. The Competitiveness Council will provide the Commission with more details of what it would like to see in the area of intellectual property rights. At Lahti, we stressed that the Commission proposal should look in particular at the quality of the intellectual property rights system. The Commission will put forward its proposal before the spring European Council.
One of the very strong messages from Lahti was that the European patent system must be made more cost-effective and easier to predict. Litigation systems also need improving. We need to try and move ahead quickly on this. Towards the end of the year, the Commission will issue a communication containing concrete proposals on the development of the European patent system. When it has received the Commission's proposal, the Council will consider the various options.
The issue of how to make the patent system more effective has been a difficult one for the Council, but it is vitally important for our capacity for innovation to develop the European system. I personally think that everyone should bear the common interest in mind, be prepared to show flexibility rather than stubbornness with regard to national positions, and agree to simplify the language regime, for example.
We also agreed that we needed to promote cooperation between the corporate world and the private sector. The European Technology Platforms and Joint Technology Initiatives are good tools for developing key technologies. If we are to make progress, it is important that the EU's Seventh Framework Programme be adopted without delay. The programme should also be a source of EU funding for Joint Technology Initiatives.
I am very pleased that the Lahti meeting confirmed that Artemis, one of the most advanced technology platforms, will be taken further, and that the Commission's desire to implement it as a Joint Technology Initiative, is to be endorsed. Businesses in the sector are investing huge sums in the joint initiative. The Finnish Government too has set a good example here, promising to contribute EUR 70 million over a seven-year period. Over all, Artemis is one of Europe's biggest Joint Technology Initiatives, in a very important and promising technological field.
Last week, the Commission put forward a legislative proposal concerning the European Institute of Technology. Lahti gave the go-ahead for a swift and detailed examination of the proposal by the Council. I see this as a very valuable initiative and I think that it could bring genuine added value to the development of research cooperation between universities and business.
Lastly in this area, I would like to mention standardisation, a subject which we also touched upon at our meeting. As I have already stressed before, standardisation is very important in the lives of the Union's citizens. For example, introducing the Europe-wide GSM standard phones made it possible for Europe to become the world leader in the field. If Europe cannot agree on good standards, others will set them.
We all know that innovation can deliver success and growth, but the problem has been how to take concrete steps forward. The guidance we received at Lahti will now help us to make progress in creating the kind of environment that promotes competitiveness.
Our discussion on immigration highlighted the commitment to cooperation and the matter of solidarity amongst the Member States in solving immigration problems. It is a matter that concerns the whole Union. While we require rapid, short-term action to deal with the acute crisis that we are seeing, our discussions also emphasised the need for a coherent and comprehensive policy on immigration. The policy should address both legal and illegal immigration. We also need to do more to help immigrants to integrate.
The need for close cooperation with African countries, as well as other countries of origin and transit, was particularly apparent. The best way of dealing with the pressure on people to leave their country is promoting development, in Africa and elsewhere.
The meeting gave its full support to the work being done by the EU's border management agency, and it was acknowledged that more resources were needed to bolster its work.
The meeting also spoke of the need to develop our decision-making system, to enable the Union to respond promptly and more effectively to urgent problems.
Thank you for the strong and thorough contribution you made at Lahti, Mr President. You made it very clear that the European Parliament wants more effective decision-making in the field of justice and home affairs. The Finnish Presidency shares this view fully.
(Applause)
The theme of immigration will be dealt with again by the justice and home affairs ministers and the foreign ministers. We will be returning to the issue at the December European Council.
We also spoke in Lahti about the grave situation in Sudan/Darfur. We expressed our deep concern about the humanitarian situation and human rights in Darfur. As representative of the Presidency of the Council, I will be passing this urgent message on to the Sudanese President. We must keep up the pressure on the Sudanese Government to bring an end to the fighting, enable the UN to mount a peace-keeping operation and start negotiations with the rebels.
The informal discussions with Russian President Vladimir Putin were extremely useful for the development of our strategic partnership. That involves eagerness to cooperate and being prepared to discuss all issues. The partnership should not be seen as static but as an ongoing process. We believe that a genuine and lasting partnership has to be built on common values.
Mr President, I would like to thank you too for your contribution to our dinner debate and for the support which you expressed regarding this crucial matter. Values are the foundation of everything.
In our discussions with President Putin, we talked about how we could promote the goals of energy cooperation through a new agreement. Our talks will also pave the way for the EU-Russia Summit in November. The intention is that an agreement will be reached at the Helsinki Summit on the commencement of negotiations on a new and comprehensive EU-Russia pact.
On international issues, we agreed with President Putin that we would try to establish closer cooperation between the EU and Russia. The need for closer cooperation has been demonstrated very clearly by recent events in Iran, North Korea and the Middle East.
Over dinner, I brought up the shocking murder of journalist Anna Politkovskaya. I told President Putin that people in the Member States were worried that the situation regarding freedom of speech and expression in Russia had taken a turn for the worse. Speaking for the Union, I said that this murder, which had deeply shocked us all, should be investigated and those responsible brought to justice. I also mentioned our concerns regarding Chechnya.
Relations between Russia and Georgia were also brought up. I told President Putin that the Union was concerned about increasing tension and said that the Union was prepared to act to find a solution to the crisis.
We are building a strategic, tangible partnership with Russia on an extremely wide front within the framework of the 'common spaces'. The most prominent themes during Finland's presidential term are: energy, the environment, transport, justice and home affairs and human rights.
The European Union must be able to speak to its partners with one voice. Divided and disunited, we are weak. We will not be able to look after our interests or promote the values on which the Union is built. At Lahti, we succeeded in showing President Putin that the Union is determined and united in its opinions. Representing the Presidency of the Council as I do, I am proud of this achievement, and I think that we have taken a step forward in our relations with Russia. This does not mean that Russia agrees with us on everything. We actually had a long discussion, in which President Putin answered our questions in detail and also looked for weaknesses in the EU's action. We are used to this with Russia; it is part of normal dialogue.
The crucial question now, in the wake of the Lahti meeting, is how we translate words into action and move forward on the issues that we discussed. We are relying on the preparatory channels which we normally employ.
Most of the work will be done in the Council on the basis of Commission initiatives. For many issues we will draw on the policy guidelines we have received in the remaining weeks of our presidential term. The European Parliament will also have a central role to play in accelerating action on what was agreed on at Lahti.
Thank you for this opportunity to present to you the results of the Lahti informal meeting of Heads of State or Government. I will be glad to answer any questions which my introduction to the subject may have given rise to.
(Applause)
President of the Commission. Mr President, Prime Minister Vanhanen has given you a comprehensive overview of the results of the informal European Council in Lahti last Friday. I should like to concentrate on a few points.
The Lahti summit should be seen as part of a process. As you know, we have been saying that we should drive forward integration through practical, concrete actions and we have been doing so, hand in hand with Parliament and the Council. We have set out an ambitious agenda, for example on security, on energy, on research, and now we must put that agenda into action. That is precisely what we did at Lahti.
Firstly, on innovation, everyone agrees that innovation is important and that Europe is lagging behind. There is a consensus on the need for more support and incentives for innovation and fewer barriers for innovators. That has been endorsed in the European Council and in resolutions from this Parliament. What we needed were some clear, practical steps to show that Europe was prepared to take a lead and that is what we got at Lahti.
On joint technology initiatives, for example, key projects such as the Artemis Programme on embedded computers were being held back by a lack of national funds. Now we have some clear commitments for direct support.
On procedures to set European standards for products, we have an agreement that these should be speeded up. I also believe that momentum is building up on intellectual property, including patents, and the Commission will push that further before the end of the year.
Importantly, the Commission received the green light on the European Institute for Technology (EIT). I am grateful for the support I received from all the Members who spoke in favour of the EIT in the part-session two weeks ago. There is a growing consensus that the EIT will offer European leadership on innovation. We are receiving enthusiastic support from all over the business and scientific community in Europe.
The attention given by Parliament to that important initiative has been of real help in developing the details of the proposal. Of course there will now be negotiations on details, including the budget. I look forward to working with you and the Council in order to move swiftly towards adoption of the regulation. I believe that the EIT can be a flagship of excellence in innovation for Europe. We should ask the EIT to make its first priority the great challenges of climate change and everything related to environmentally-friendly sources of energy. That is an important task for us as a society. We should ask the scientific community of Europe to help us solve these problems, so that we can maintain the lead in what is perhaps the most important challenge of the 21st century.
The second main issue in the debate was energy. The Commission, working closely with the Presidency, had identified three practical steps forward, and we received support for them all.
First, the European Council agreed that we should step up our energy relations with our neighbours, especially producers like Russia, Norway or Algeria, and key transit countries like Turkey and Ukraine.
Secondly, the European Council agreed to create a network of energy correspondents, which will also make us better prepared for unexpected shocks to our energy supply.
Thirdly, the European Council agreed on a specific common approach to Russia. We made clear to President Putin our wish to have a close energy relationship with such a key partner, but that relationship must be based on the principles that Russia has already signed up to at the G8 hosted by Russia this year, as well as the energy charter: transparency, the rule of law, reciprocity and non-discrimination, along with market opening and market access. Those principles apply to energy, but not just energy. They are necessary elements in increasing the mutual confidence and investment essential to a long-term relationship.
That message was all the more powerful in that we were united. In Lahti there was a clear sense of solidarity, an understanding that the European Union will act as one and that Europeans should receive the same standards of reliability from our Russian partners, whichever Member State is concerned. Prime Minister Vanhanen spoke on behalf of the whole European Council, presenting the general issues regarding our broad relations with Russia, and I was proud to have been asked to speak on energy matters.
It was important for that meeting and for the success of the Lahti summit that the statements by the Presidency and by the European Commission were clearly supported by all members of the European Council. The idea of solidarity is more important than ever. Solidarity and coherence are more than ever the key words of our European Union.
Going forward on energy, within the framework of our new global agreement with Russia, will help ensure that this common approach is maintained. In short, the message is getting through: energy is a European issue and needs European solutions. There is growing recognition in the Council of what you in Parliament have long known, i.e. that the European Union has a central role to play in creating energy security and, through energy policy, in tackling climate change. That bodes well for the energy package that the Commission will present in January.
The European Union must not reduce its relationship with Russia to energy. At the dinner with President Putin, the European Union raised other issues: human rights, trade, visas, culture and common international concerns. We covered sensitive issues like Georgia. Prime Minister Vanhanen repeated the European Union's concern at the murder of Anna Politkovskaya, expressed so eloquently in our previous debate in the European Parliament. As we negotiate a new global agreement with Russia, this broad spread of issues must be maintained. That is the essence of a comprehensive agreement.
Thirdly, at Lahti there was a short but important discussion on immigration. Again, there was a clear understanding that this was a collective problem, demanding a collective response. I was able to explain that in the coming weeks the Commission will be making proposals on how to improve maritime control of the Union's southern borders. We will also be updating the global approach on migration in the run-up to the December European Council and working to tackle the problem at source in the Euro-African Conference on Migration and Development next month.
However, there is still much more that we could do in this area if the political will and determination is there to give us the tools and resources needed. In particular, we believe that our decision-making system should be adapted. We can already do that under the existing Treaties. We cannot go on waiting so long for decisions that are so often blocked because of the rule of unanimity. Let us be frank: it is completely absurd that in a common space of freedom of movement we still sometimes think in terms of 25 migration policies. We need a European policy on migration.
(Applause)
Finally, Darfur was also discussed. I remain determined that we will do all we can to prevent another humanitarian tragedy.
Therefore, Lahti was another signpost on our collective road towards equipping Europeans for globalisation. We will not be diverted from this path. The expectations of our citizens for a Europe of practical results are increasing. We must continue to respond. I am grateful to Mr Vanhanen for his excellent chairmanship and to the Finnish Presidency for our close cooperation. May it continue to the end of the Presidency and beyond. That is the way to achieve practical results for our Europe.
(Applause)
on behalf of the PPE-DE Group. - (FI) Mr President, Prime Minister Vanhanen, President Barroso, in assessing the success of the Lahti meeting we may certainly work on the basis that its results are commendable. Things did not bode well for the summit. Many newspapers, the highly regarded Financial Times in particular, painted a very gloomy picture of the meeting in advance, saying that it was a big risk inviting Russian President Putin along, as the EU is divided and disunited on energy and Russian policy. It said that this would just be a victory for President Putin. Things turned out differently, however. It was good to see EU leaders acting in unison and speaking with solidarity over dinner.
In speeches I have given here, I myself have said that the EU should have a united, unanimous, long-term policy on Russia. Now the first steps have succeeded in being taken. This will also show the public that the EU can act in difficult situations too.
Obviously, we have to acknowledge that we still have a long way to go before things become concrete and Russia ratifies the Energy Charter, which will open up the market and enforce compliance with common rules. Although this was a small step forward, it was nevertheless an important step towards a uniform, long-term policy on Russia.
It was also important that we ventured to speak openly about human rights and the murder of Anna Politkovskaya and not dodge the issues. We cannot sacrifice human rights on the altar of energy policy.
The discussion was frank as far as President Putin was concerned too, even though he did not change his views. Hardly anyone expected him to either. Cooperation can only be built on mutual trust and a common will. Now a path has been opened up for greater cooperation on energy and other issues.
What I missed at the dinner discussion with Putin was matters to do with the Baltic. This would have been an excellent opportunity to bring up with Russia the problems of the Baltic Sea. I understand, of course, that you cannot speak about everything over one dinner. In general conclusion regarding the Lahti Summit, may I say 'Well done, Prime Minister Vanhanen'.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, I would like to begin with an observation about the Russian President Mr Putin, who featured prominently in Mr Vanhanen's speech and, Mr President of the Commission, in your own.
The evening spent with him must have been a memorable one indeed. From the reports I hear, and from what I read, the meeting with President Putin was quite something. It is good, I feel, that Mr Putin is so frank. I have no problems with this and nor, for what it is worth, does my group. I would like, first of all, to say that when Mr Putin comments on the speech made by the President of this House, Mr Borrell Fontelles, he honours us. It shows that he has at least been listening. We never know, of course, if everyone is listening, but it does appear that Mr Putin has been.
We do, however, reject comments that Mr Putin has made in relation to the speech where these are of an offensive nature, as the President of this House speaks for all its Members, and we thank him for what he said.
(Applause)
Secondly, I would like to say that, yes, it is indeed a good thing for Mr Putin to speak about what he thinks of Italy. It is indeed a good thing for Mr Putin to speak about what he finds worthy of criticism in Spain. I believe these to be good things because European society is an open one. In our society anyone can criticise anything. This makes our society distinctly different from Russian society, where not everyone can voice criticisms of anything.
(Applause)
It is therefore fruitful to have an open exchange of opinions with the Russian President. For that reason, we are also stating that what is happening in Chechnya is not right and that it must be condemned when human rights are breached and when people are degraded. I would also mention that Russian people too, including soldiers of the Russian army, are treated dishonourably there. It is, of course, completely obvious - we will be pointing this out in the resolution on the death of Anna Politkovskaya - that it is not possible to describe today's Russia, where journalists have to fear for their lives if they air grievances about their country, as a functioning democracy. That much is completely obvious.
Thus, the open exchange of opinions on our part with Mr Putin and with all the Russians, and Russian politicians, that we come across is a part of our understanding of what it means to deal with people as partners. We do, after all, criticise what goes on in the United States. We reserve the right to criticise what goes on elsewhere in the world just as we ourselves may be subject to criticism.
I am, then, also critical of the speeches made by Prime Minister Vanhanen and the President of the Commission, in which they promised many fine things. It all sounded so wonderful. You are, of course, aware of that, as I say it in every speech I make in relation to your remarks. Excellent! Superb! Once everything that you have described to us is implemented Europe really will be an El Dorado for technology, an El Dorado for training and qualification. We will be the knowledge-based society of the 21st, nay the 22nd, century. Superb! Onwards, ever onwards! I have to tell you, though, gentlemen, that the point will come at which you will have to deliver the goods!
So much for the announcements. Outstanding! Except for the fact that - and this applies not only to you, least of all, indeed, to you, Mr President of the Commission, you who in fact make the right proposals, and who also seek to work towards the goals you announce - you in the Council, you, Mr Vanhanen, and the other Heads of State or Government, you must all put into practice what you have described in relation to energy policy, and that includes implementing it in your national energy plans.
(Applause)
Moreover, I have to tell the House that, if you do not wish to be dependent on Russian energy, you must put an end to the waste of energy in Europe, in the US and in the industrialised nations of the world. If you want to limit climatic disasters, you must reduce CO2 emissions, and that will be accomplished, not by using natural gas from Russia, but rather through greater energy efficiency, through greater use of renewable energy, through power stations that make use of Combined Heat and Power (CHP) and through power plants with the highest level of efficiency. To do this, I might add, we will need more technology, and this is where we come full circle, back to the Lisbon process, for, if we want new technology, we need to invest in the minds of our people, in the universities.
All that is true. It is just that we debate this time and again from scratch. Time and again, the same old things once more. Time and again, the same statements, and time and again, the same speech from me. This speech is not new either. I have already made it in modified form on numerous occasions. I have no desire to bore myself - not even with my own speeches. So, I beg you, let the announcements by the Commission and the Council at long last be backed up by actions.
(Applause)
on behalf of the ALDE Group. - Mr President, there is no resolution to discuss today. But then again there were no conclusions to the summit. My point is not that such occasions are not worthwhile: on the contrary, such is the need for greater action at European level that the Union could and should have four formal summits every year, as foreseen in the Treaty of Nice.
What was on the menu at Lahti? I refer not, Prime Minister, to the artichoke soup or the grilled goose that you served at supper, proving that you can supplant prosciutto di Parma, but to the EIT and the European patents, to energy security, to immigration, to relations with Russia - strategic themes which need serious reflection, but also strategic decisions which highlight the need for coherent policymaking.
What is the use of a European technology university producing innovative ideas, if as a Union we are not able to agree a quick and easy patent registration system? What is the hope for a collective climate change strategy if we are not prepared together radically to change our patterns of energy consumption and generation? And what are the prospects for a common immigration policy if we fail to devise development and trade policies to bring relief from grinding poverty and misery? Green Papers and action plans galore point the way forward but, like proverbial horses, Member States can be brought to water but not made to drink. That is why Europe is failing and that is why we need more, not less, Europe.
My group salutes President Borrell and Prime Minister Vanhanen and the other Prime Ministers who raised the issue of Anna Politkovskaya's murder. If the invitation to President Putin and the publicity he received leaves many of us feeling distinctly ill at ease, the Finnish Presidency and the Finnish President are not to blame. The mistake was made when President Putin's country was invited to join the Council of Europe and the G-8, before anchoring the rule of law into its culture.
Mr Putin, 'mafia' is not a Russian expression, but organizovanniye zhuliki is too often our impression of your country.
The European Union should sign no partnership and cooperation agreement with Russia until freedom, transparency and the rule of law are established, along with the legal certainty for investors that flows from them.
(Applause)
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, the Lahti summit has demonstrated with great clarity that action on the international stage and internal political choices are ever more closely linked.
We believe that supporting democratic Russia and those who, like Anna Politkovskaya, fought and continue to fight against the authoritarian drift of Mr Putin's system of power is perfectly consistent with the attempt to secure our continent's energy supply, compliance with the Kyoto protocol and the development of energy efficiency and renewable energies.
Casting a veil of silence over the massacres in Chechnya, the closure of more than 90 non-governmental organisations, the arbitrary trials, targeted killings and growing corruption in order to obtain gas is not a winning strategy. In this regard, our group congratulates President Borrell. Nonetheless, we still respectfully state that we disagree with the clear support that he and the Finnish Government have given to reviving nuclear power. Whether we like it or not, there is a clear link between the so-called peaceful use of nuclear power and the proliferation of nuclear armaments - as shown plainly by the situation in Iran. There must not therefore be a trade-off between rights and energy.
Events in the Ukraine and those which have taken place in Georgia more recently illustrate that appeasement does not increase Mr Putin's reliability, but only his determination to act in the sole interest of his power group. We have already lost much precious time on this issue; therefore we must not miss the significant opportunity presented by the expiry of the Partnership and Cooperation Agreement at the end of the year. We would like to state now that we will be completely opposed to any attempt to remove conditionalities, and, in particular, the reference to the human rights clause of this agreement.
We must develop a strategy which aims to reduce the unsustainability of consumption and the terrible inefficiency of our transport, construction and electricity systems, and which also aims decisively for excellence in our enterprises for the development of renewable energy. This is the best route to reducing our dependency and upholding peace, disarmament and democracy.
I would also like to add a few words on another extremely important subject that has been discussed: the issue of immigration. I believe that in this regard, the barrier lies within the Council and between the Member States, because up to now they have not been able to tackle the issue of regulating legal immigration, to negotiate and provide funding at European level for serious cooperation agreements that can truly help developing countries not to be forced to send their best forces to our countries, and to guarantee that European policies, above all in the areas of fishing and agriculture, do not have a devastating effect that does nothing more than to drive even more people onto the boats along the coasts of both their countries and ours.
(Applause)
on behalf of the GUE/NGL Group. - (FI) Mr President, Prime Minister, Commissioner, the informal meeting at Lahti was originally convened to discuss EU competitiveness and innovation policy. This meeting will not have left any trace of these topics in EU history.
Russian President Vladimir Putin was invited to Lahti to play solo with the EU orchestra. People wanted to speak to him about energy. At the same time it was an opportunity to talk about the country's human rights issues. Human rights and freedom of the media cannot be sidestepped when policy on Russia is being considered. It is nevertheless impossible to reach agreement with the country on these matters, just as it is impossible for a certain other superpower on the other side of the Atlantic to agree with anyone on ending the torture of prisoners of war or trying US citizens for war crimes in the International Court of Justice in The Hague.
President Putin wants a strategic partnership for the EU and Russia. It reminds one of the strategic partnership between NATO and Russia and the institutional solutions adopted for it. Within this framework Russia is prepared to conduct a dialogue on energy and will even commit to a legally binding instrument. It remained unclear, however, as to whether this would then mean opening up markets on both sides or only in one direction. Moreover, if it were in one direction, which one would it be? Lahti did not provide the answer, and the next time it is discussed will be at the EU-Russia Summit in November. The Lahti Summit was a kind of rehearsal for that.
The country to hold the Presidency, Finland, receives gas from Russia more cheaply than other EU countries. Electricity for industry and households in Finland is among the cheapest in the EU. Harmonisation of the electricity markets in the EU would mean a rise in electricity prices in the country which Prime Minister Vanhanen represents, while in a few countries prime ministers would certainly rejoice over a common energy policy of that sort.
Mr Vanhanen's Government used the Lahti Summit to obtain a show of support from the other EU countries for price hikes for electricity and for covering up the wretched state that democracy is in, so that the Finnish Parliament is compelled, on the government's suggestion, to ratify a constitution that perished in referenda held by other EU countries. All the European federalists are enthusing about it, but that is not democracy. The EU elite may be speaking with one voice today but they are not listening to the people.
on behalf of the UEN Group. - Mr President, I should like to thank Prime Minister Vanhanen and President Barroso for their presentation here this morning. I should only like to say two things, which I already mentioned to the Prime Minister but perhaps President Barroso could take them on board as well.
The majority in this Parliament agrees with and supports the need for the European Institute of Technology, but what arrangements are there to make it happen? We can speak about it again and again, but there must be positive action to get it up and running, to give a core element to innovation and research in Europe.
Secondly, with regard to the whole patents area, there must be protection of the ideas and creations that come from that innovative strategy and policy. Otherwise, all research money, all researchers, all the top graduates at doctorate level will move to the US, Japan or elsewhere, because that is where their ideas can be protected and there is bigger investment.
To my mind, those are the two key issues with regard to achieving the Lisbon Strategy for the future.
I congratulate Prime Minister Vanhanen. When everybody said that you could not get a united voice from Europe to speak to Russia, you achieved that. Congratulations.
on behalf of the IND/DEM Group. - Mr President, it is rather difficult for me to know where to begin on this. Energy is the lifeblood of any nation state and, of course, I am sent here to represent a nation state.
I think it is very difficult for the people of the United Kingdom to accept that their energy policy should be decided basically by foreigners. It is within living memory that we have had to fight the battle of the Atlantic and we have had to live on a knife-edge for freedom because continental countries seem to find it impossible to live together.
The thought, the idea or the concept that United Kingdom energy could possibly be controlled by some sort of arrangement with a gangster like Putin is absolutely ludicrous! It is absolute madness to expect anything from a piece of paper signed by Putin, any more than we would from one signed by Adolf Hitler. The man is a gangster. If you are expecting the people of the United Kingdom to make any sort of arrangement for their lifeblood, the very lifeblood of the nation state, and to base it on people who have no fundamental interest in the wellbeing of the United Kingdom, I can tell you that it will not happen.
We also have to start speaking the truth. There seems to be some sort of abstract concept here of renewable energy. It is a scientific fact that most of our renewable energy technology does not work. Wind farms are absurd. Any scientist independently retained will tell you that it is complete and total nonsense to expect the United Kingdom to produce the sort of energy levels that the European Union seems to require - which is 20% from a renewable source - by means of wind farms. We have to start telling people the truth. We do not yet have the technology for renewable energy. Let us be honest about it, but then honesty, of course, is something that we avoid in this Chamber!
(PL) Mr President, I shall begin by thanking President Borrell for making it clear to President Putin at Lahti that the European Union will not trade human rights for energy. This significant statement was also made on my behalf, and I feel it was also made in the name of all Polish MEPs, and indeed of all MEPs from the new Member States.
President Borrell, along with the President of Poland and the Prime Ministers of Latvia, Denmark and Sweden, defended Europe's honour. We need to look our Russian partners in the eye when we speak of human rights. We cannot condone double standards, that is to say, we cannot insist on respect for human rights but only in the countries we do not happen to trade with. A united Europe is more than a question of economics and business. It is also a system of values that should be constantly uppermost in our minds, and not just when it suits us. As we conclude necessary and important business deals with Russia, we would do well to keep in mind the words of Lenin, the archetypal Russian politician, who said that 'the capitalists will sell us the rope with which to hang them'.
Yesterday, some Polish journalists asked me if the Lahti Summit would mark a turning point in relations between the Union and Russia. I do not know. It might. To date, individual Member States of the Union have preferred to deal with Moscow over the heads of the others. Mr Schroeder hugged Mr Putin, Mr and Mrs Blair had a lovely time with Mr and Mrs Putin, Mr Berlusconi sang the praises of the Russian leader, and President Chirac became misty-eyed as he spoke of the President of the Russian Federation. Enough is enough. The European Union must unite.
Mr President, let me first of all, as chairman of this Parliament's Russia delegation, express my appreciation of the fact that the Finnish Presidency devoted so much attention to our partnership with Russia.
This partnership could be in both our interests. As the Prime Minister stated, we could be mutually supportive in achieving good diplomacy in the Middle East. If we shared principles of democracy, that would be the best guarantee of stability in our bilateral relationship. Furthermore, economically and in terms of energy, we both need each other. This partnership can only work if it is based on shared principles, balance and a basic trust. I want to make a few remarks on these matters following the informal summit.
It must be made very clear that the boycott of Georgia and the treatment of Georgian people in Russia are unacceptable. This forms part of a pattern of interference by Russia that was also seen in Belarus and Ukraine. It must be clear that European principles mean that our common neighbours have their own sovereignty in deciding where their future lies.
Secondly, the killing of Anna Politkovskaya is the latest incident in a long line of at least 19 journalists who have disappeared or been killed since Putin became President. I welcome the declaration by the Duma and the remarks by Putin, but the only thing that will really convince us is if the killers are tried and brought to justice. Further, the Duma and the President would be even more convincing if they agreed to measures to increase reduced press freedom.
Thirdly, the question of economic cooperation was raised, a subject often discussed. Here, there must be reciprocity. We cannot have a situation where Russia wants to invest in our gas and oil infrastructure and even wants to buy a minority stake in Airbus, but where at the same time our companies like Shell and Mobil are kicked out of the energy fields in Russia. I say this because I think that Europe needs to unite on these principles.
Europe showed strength for the first time in Finland. Putin was put on the defensive because of a united Europe. Let this be an encouragement to unite much more in the future, because this is the only way in which this partnership will be a balanced one that is in the interests of both partners.
In conclusion, if we think, like Mr Schulz, that innovation is not going far enough, then we should support the President of the Commission, because he is trying, and we should put pressure on our national leadership to support the Commission in achieving real results.
Lastly, I compliment Mr Blair and Mr Balkenende for their initiative on climate change. It deserves our full support.
(Applause)
(DE) Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I think that the Lahti summit represents an important step forward. I hope that the spirit of Lahti that you invoked will - as Mr Schulz said - also bring real, concrete results.
Mr Barroso, you have made a foreign policy proposal in the field of energy policy that I very much welcome - you have my full support. I would just ask you to stand firm when certain countries once again shy away when they realise that perhaps they do not want these common energy and foreign policies after all. I would also ask Mr Vanhanen to say the same thing to the members of his Council. The decisions that have been taken here - and I have heard some very positive reports of the discussions in Lahti - now need to be implemented. It is the only way that we will be able to defend our interests.
Dependency on Russia has been mentioned, but we really should bear in mind that Russia is also dependent on the European Union, on its consumption of crude oil and natural gas, precisely because the pipelines almost all lead solely to the European Union. We should therefore go into these negotiations and discussions with pride and self-confidence, and not be afraid to bring up certain subjects. Particularly in this area, we should establish an interdependence, including, of course, those regions that you mentioned, Mr Barroso, and which we should not forget, such as Ukraine and other countries in the Black Sea region, particularly Turkey. We must draw up a joint policy with them, too. Then we will be able to establish a true partnership with Russia.
With regard to the disputes, we must not forget that, in our relations with Russia, particularly in the future partnership agreement, we also need a clear dispute resolution procedure. Conflicts may arise at any time, and we will not always be able to avoid them in future, so we must have a dispute resolution procedure like in the World Trade Organisation, so that we can ultimately resolve these matters mutually or through an independent mediator.
Our goal is partnership. As Mr Schultz has already said, it is quite clear that Mr Putin is a strong man. Many Russians see that as a positive thing, but when the European Union is united it is stronger than Mr Putin. Then we will really be able to achieve a good, appropriate and equal partnership.
(Applause)
- (NL) Mr President, Mr President-in-Office of the Council, Commissioner, Finland is presiding over the European Union at a particularly difficult juncture, since Heads of State or Government are very much at odds with each other about the European Union's future. What is worse, some of them do not even know in what direction they want to take it.
A prestigious guest, such as President Bush, or more recently, President Putin, may well, then, prove to be the answer. Given its past, though, Finland is probably the best placed Member State to enter into open and in-depth dialogue with Russia.
I should therefore like to congratulate the President on how he has guided the informal summit and also on the unanimity he managed to generate, both in terms of energy policy and in terms of Russia. I have to get one thing off my chest, though: 25 plus 2 Heads of Government and State all crowded together around the leader of one superpower! I still think it is a little saddening. It is my dearest wish for the EU's Heads of Government and State to finally get the European Union to grow up.
Mr President, firstly I would like to pay tribute to Prime Ministers Blair and Balkenende, because they are taking Europe forward on climate change, and explicitly in this letter they did not mention nuclear. Nuclear is only 6% of our energy and it will divide Europe more than it will bring us together to speak with one voice.
Mr Barroso, I think you now have the historic responsibility to come up with a comprehensive energy review in January. In this energy review we need a CO2 target for Europe for 2020. If we do not have a CO2 target for Europe we will not have investment security for our industry; and what is better regulation about, if it is not about bringing energy and climate policy together in the document you bring forward?
The second priority of this energy review must be putting an end to the oligopolistic structure in our energy and transport sectors. European business, European citizens, are losing billions of euros because of the lack of competition, and these same companies are preventing the innovation boost which we could have in these sectors. And as long as these oligopolies are not dismantled, we need specific policies in sectoral renewables and so on. Such a strategy is the ground for a foreign energy policy and this is a peace project for the world, because these technologies will diminish pressure on resources and it is a business opportunity for Europe.
(PT) The increasing dismissal by the European institutions of the social impact of the acceleration of neoliberalism is alarming. Not only does this phenomenon keep the rates of unemployment, poverty and social exclusion high, it also increases unstable, poorly paid work. What is more, attempts are being made to bring back 'flexicurity', which obliges workers to relinquish their fundamental rights and to accept increasingly unstable work.
The measures being implemented and others being put forward, such as the liberalisation and deregulation of services and the dismantling of public services, are trampling the concept of the European social model underfoot, and we are vehemently opposed to this. There have been increasing protests against these policies, as evidenced by the huge demonstration in Lisbon on 12 October organised by the CGTP (General Confederation of Portuguese Workers). Some 100 000 workers took part, making it the biggest demonstration since the 1980s. Do you not think that the time has come to take on board their justified grievances?
(PL) Mr President, it is widely known that the Lahti Summit did not end with a breakthrough. Neither was any significant progress made in talks with Russia concerning cooperation on energy policy. What is even more regrettable is that, despite statements to the contrary, the European Union did not present itself as a single power that Russia would have to take very seriously. In this context, the stance adopted by certain countries, including Poland, should be commended. The same is true of the approach adopted by the President of the European Parliament, Mr Borrell, thanks to whom the voice of the new Member States - Russia's neighbours - was heard at Lahti.
All this has also been interpreted as a call for unity on energy policy within the European Union. It is only by adopting a tough and determined stance towards Russia that we can hope for success in the negotiations on Europe's energy security. Sadly, not all Member States have understood this yet.
(IT) Mr President, ladies and gentlemen, I have heard many lofty words of pathos in defence of human rights, even from the ranks of those parties which for decades remained silent while in the East there were popular uprisings in Berlin, in Budapest, and so on. At that time, Europe remained silent and those parties remained silent, whereas now they are all supporters of human rights, and are putting Vladimir Putin's Russia in the dock.
If it is true that human rights must not be traded for economic interests, and I am completely convinced that it is, it is equally true that our focus and our determined defence of the values on which Europe is founded and which are today frequently infringed in Russia, but not only there - incidentally, I would like to hear the same pathos in speeches on infringements of human rights in Turkey, for example, a country which some would like to welcome enthusiastically, even immediately, into the European Union - must not close our eyes to a necessity. It is clear that as much as Russia needs us for energy collaboration, we need an economic partnership agreement with Russia.
I would like to point out that Mr Putin himself has stated that he does not reject the principles of the Charter, but asks that another document be drafted, taking these principles and amending them in part. This is therefore a clear opening. The question of the agreement with Russia is highlighted by geo-economic and geo-strategic issues. Such is the agreement before us, and it regards the economic future of our region. A sense of realism is therefore needed, without, of course, abandoning the protection of human rights, which nonetheless represent a means of applying pressure in this instance also, given that Mr Putin's policy is turning towards an economic nationalism that is worrying for Europe, closing itself to collaboration and cutting contracts with Western companies. This is a realist policy that we need to support strongly and with a great sense of responsibility.
Mr President, listening to Mr Bloom from the United Kingdom Independence Party earlier, I was somewhat surprised, as I thought dinosaurs had died out millions of years ago.
I should like to focus my thoughts on the central issue at the Lahti summit: the issue of energy security in Europe and our continuing relationship with Russia.
The recent dispute between Ukraine and Russia on gas supplies gave us all cause for concern. Let us be in no doubt that the relationship between the EU and Russia is of vital significance and ways must be found to strengthen it. We will need Russia's energy resources in the decades ahead and Russia, by the same token, will need access to EU markets if it is to develop its economic potential. The stakes on both sides are too high for diplomatic grandstanding.
I was pleased to note that President Putin has said he wants to build a relationship based on common values. Those values must include an unshakeable commitment by Russia to pluralism and democratic process. If that great nation is to be embraced as a strategic partner in the years ahead, then we in Europe need to be assured that it will pursue the same kind of values and standards on democracy and human rights as we do. At this time perhaps we should take Mr Putin at his word and encourage him to ensure that democracy flourishes in Russia. However, there are some who believe the democratic process in Russia has actually stalled recently. I hope that more movement will take place in the right direction.
I congratulate President Barroso on saying that the relationship with Russia requires transparency, the rule of law and reciprocity. I hope Mr Putin was listening.
I was a little disappointed on human rights issues. I was disappointed that my own British Prime Minister, who had claimed that he was to raise those matters with Mr Putin, seems to have failed to do so. He must now find a suitable moment to do that.
There is nothing to fear from frank debate on those issues. It is very necessary for a productive relationship in the future between Europe and Russia.
(FR) Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, informal summits lead only to speculative conclusions. This is the world of the imaginary, of dreams.
Let us imagine for a moment that the dream comes true. Europe is an economic giant. Even excluding trade between the 25 Member States, we are the world's leading exporter. Europe is the leading destination for direct international investments. Not counting mergers and acquisitions, for 2005, the company IBM registered 8 000 investments in new production capabilities worldwide, including 900 in China, 600 in India, 1 200 in the United States and 3 200 in the Union, which thus takes 40% of world production investments.
Yes, Europe has lost market shares, but less than the United States or Japan. Yes, China has become our top supplier, but Europe has doubled the volume of its exports to China. In fact, 60% of Chinese exports in 2005 were carried out by foreign companies operating in China. The Triad countries sell the goods that they produce in China to themselves, for the greater benefit of our consumers and the shareholders of multinational companies. Yes, our unemployment rates are too high, even though we are creating new jobs. The lowest salaries can be found in sectors such as catering, caretaking and cleaning companies, small businesses and craft industries, which are not subject to global competition.
Of course, Europe could do better, if only the dwarfs who govern us would implement their own decisions and invest in innovation, research and trans-European networks. What we need is a real Union budget that would allow us to support the swift integration of the new members and so create an internal market in which we all experience more growth. Furthermore, if the leaders would honour their own signatures, we would perhaps arrive at a new energy treaty for Europe. Finally, if the summits were to stop taking speculative decisions, President Barroso could put in place a European Institute of Technology provided with real funding.
Mr Vanhanen, must all this remain but a dream?
Mr President, I welcome the European Union's united negotiations and discussions with Russia on human rights, the rule of law, the murder of Anna Politkovskaya and other journalists in Russia and, of course, on energy.
There is an old Russian saying that says 'love your neighbour but put up a fence'. The current energy negotiations with Russia have to be based on reciprocity, the rule of law and transparency. However, what is happening now in Russia in the field of energy is the very opposite of this and we need to take note of it. This also proves the absolute necessity of a common European energy policy, not only on security of supply but also for fighting global warming. Very soon we will be negotiating the emissions-trading system with Russia, which has signed and ratified the Kyoto Protocol. That will be the true test both of European Union unity and what Russia ...
(The President cut off the speaker)
(DE) Mr President, it may be difficult to combine European energy security with our fundamental European values, but are we willing to fail because of that? In Russia, contract killings are as much a part of life as the suppression of non-governmental organisations and the restriction of fundamental democratic rights. The Yukos case, the detention of Mr Khodorkovsky and Mr Lebedev, and the war in Chechnya are still, with regard to energy policy and human rights, current examples of the despotism of Mr Putin's Government. The murder of Anna Politkovskaya once again made it tragically clear that, when it comes to crimes against critical journalists, Russia is second only to Colombia.
Russia is currently standing at a crossroads between small steps towards democracy and authoritarian structures. Criticism alone is no longer enough: energy policy and human rights must be negotiated jointly, and must not be played off against each other. According to Mr Putin, there can be no reliable guarantees in energy security. Despite that, we must ensure reliable guarantees for our European system of values.
(EL) Mr President, I shall comment on two issues debated during the informal summit in Lahti. The first has to do with innovation policy which, in your opinion Mr Vanhanen, will be the source of European development. However, I do not think that we have the same innovation policy in mind, given that you are talking about abolishing the obstacles to cross-border economic activity and removing the factors that distort competition.
Perhaps, however, we should focus on a more social development model? Moreover, as you can see, the opinion of European citizens about the Union is at an all time low. Perhaps it is time to think about a more viable strategy for restoring confidence?
The second issue concerns Cyprus. Just one question, Mr President-in-Office of the Council: did you discuss the possibility of Turkey's continuing not to recognise the Republic of Cyprus and keeping its ports and airports closed in December?
. - (LV) Ladies and gentlemen, firstly, the Lahti summit was an indicator of the unity of Europe's policies. If we can now manage to speak with one voice on energy, that is a step along the path to speaking with a united voice on all foreign policy issues. Secondly, another indicator is whether and how we can influence Russia's policies. When talking to the European Union about energy, Russia knows very well how to exploit our fears, while for our part we forget that Russia has an interest with regard to us - selling its energy profitably, easing the visa system, and making use of all that European civilisation provides, if we can put it in this way. This point should be used effectively, in order to achieve progress in the spheres of freedom of the press, democracy, human rights and investment equality. Thirdly, there is innovation policy. Currently, the potential of the new Member States is not being fully exploited. It is precisely in a new Member State that the European Institute of Technology should be set up. Riga in Latvia, as the Baltic States' centre of technology and environmental protection, is the most appropriate location for the institute. Thank you.
(EL) Mr President, I think that we are still moving in the wrong direction. Why are we picking on Russia? This last conference was also a war on Russia. That is what all the headlines are saying. America wants to play its little game and getting us to fire the shots. However, we are pushing Russia into creating a Sino-Russian axis, which will sandwich us between America, Russia and China. Why? What quarrel do we have with them? Are we going to repeat the historic mistakes we made 200 years ago? So why pick on Russia? What do we have to divide?
As for the human rights I have been hearing about, let us not delude ourselves. We turned a blind eye to the issue of Chechnya because we wanted Russia to turn an equally blind eye to Israel and Palestine. That is tit for tat. Can we therefore formulate a new policy for cutting our American apron strings? I heard someone talking about the dwarves that rule Europe. Even the dwarves should pull themselves up to their full height at long last. We cannot be led by the Americans down a path which will only cause Europe problems. We need to understand that.
(NL) Mr President, the informal Lahti summit has once again exposed the limitations of the European Union in a painful manner. It failed to persuade President Putin to sign the energy agreement that should make better access to Russia's gas and oil fields possible. EU enterprises investing in Russia still face major legal uncertainty, particularly in the areas of compliance and enforceability of contracts.
President Putin came to Lahti in the knowledge that the European Union would be unable to speak with one voice about the human rights situation in Russia and about Russia's attitude to Georgia, for example. The lack of political unanimity is apparently as structural as is our dependence on Russian energy sources.
I cannot imagine that the negotiation process with Turkey was not a talking point at the informal summit, given Turkey's refusal to comply with the current criteria and given a general worsening of relations with it, even though one third of its population is still in favour of EU accession. I should like the Council to tell us to what extent the Member States are prepared to accept sham solutions, such as placing Cypriot sea ports under UN control.
(FR) Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I would like to emphasise what the public has remembered of this informal summit at Lahti: the visit by the Russian President at a time when relations between Europe and Russia are particularly tense, on the subjects both of the energy strategy and of human rights, following the assassination of Russian journalists in the last few days.
I welcome the fact that Europe has had the courage to speak frankly about its questions on freedom of expression in Moscow, even if it confined itself to more diplomatic remarks in front of the cameras. European integration is founded on the rule of law and respect for democratic values. We have a duty to promote these principles, both at home and among our partners. This does not mean, contrary to what the Russian President implied, that Europe believes itself to be perfect. Of course, we have our faults, but we also have a duty to express clearly our concern and our disapproval regarding worrying abuses. Europe is not simply an economic Community.
On the issue of energy, the Russian President has clearly stated that he does not reject the principles of the Energy Charter and that he would welcome a document that took up those principles while amending some of its provisions. In my opinion, this will be the overriding issue of the European Union-Russia Strategic Partnership to be negotiated shortly, as well as of the European Energy Summit proposed for next year by President Chirac.
Finally, regarding immigration, the various positions are still too far apart for us to achieve a swift definition of the common policy that we need so much. The Member States appear decidedly less hurried than Europeans are to take this issue forward in order to give consistency to the different national policies operating within the Schengen area, in particular in relation to illegal immigration. In December, the Finnish Presidency must draw practical conclusions on the issues that have been raised at this informal summit. However, without the political will of the Member States, a presidency is reduced to impotence even when armed with goodwill, such as that currently being demonstrated by Finland.
(FI) Mr President, the extraordinary summit meeting held in Lahti should be considered a success. The EU had a joint message for the Russian President on energy policy, democracy and human rights. The discussion must, however, be seen as only the start. Just as the Chairman of the Socialist Group in the European Parliament Group, Martin Schulz, said, we now need concrete action. Whether speech is translated into deeds will be seen in the very near future, when we begin to negotiate the actual details of the EU-Russia agreement. It was important at the Lahti meeting to have spoken with Russia and not just about Russia.
It was good that the discussions on energy also included consideration of the future. Although it may seem that the most important thing in the short term is the availability of energy, it was good that attention was paid to the future. Fortunately, it was left over from the session on innovation on the Lahti agenda.
Our challenges in the area of energy policy and the answer to the problems of the future lie with innovation and with how we can start to exploit renewable energy sources and develop technology to save energy to a substantial degree. We have to get to a stage where over the long term carbon dioxide emissions will be cut by 60-80%, and this can only happen if we have a genuine common will as Europeans to invest in renewable sources of energy and energy savings.
Furthermore, a social Europe was on the agenda at Lahti, not on the agenda of the summit itself, but on that of a separate labour market meeting. Employment and improved levels of employment are a very important component of the competitiveness of the European Union, and should therefore be clearly visible at all meetings.
(FI) Mr President, just before the informal EU summit Finland was criticised for having invited President Putin to the meeting. His invitation was right, because one of the topics of the meeting was relations between the Union and Russia. Mr Putin was a guest at Lahti, though not an honorary guest. Whilst courteous, the Finns did not succumb to window-dressing, and instead raised the issues of the murder of Anna Politkovskaya, human rights in Russia, and the unsatisfactory state of democracy in the country. Some suspected beforehand that these matters would not be mentioned.
The EU-Russian dialogue is important. Finland took and is taking responsibility for sustaining it. Mutual dependence is a good thing for Russia and the EU, as long as it is exercised in the right way. Europe needs Russian markets, because Russia is close by and is a rapidly growing economy; but Russia also needs the EU.
(EL) Mr President, ladies and gentlemen, the informal Council summit signals the strength of international competition with the single strategy of the European Union and of the antagonism between Member States vying to control the sources and means of conveyance of energy and new hardships for the peoples.
The Council guidelines include actions on all three levels - economic, political and military - designed to allow the Euro-unifying monopolies to secure a strategic agreement with Russia and acquire a larger share of the spoils from exploiting natural resources in third countries.
On the basis of the doctrine of energy security, the European Investment Bank is being called upon to step up its blackmail of third countries so that they bow down to the onerous terms laid down by the monopolies in order to control energy sources.
Mr Solana announced that in the next 20 years 200 new nuclear power stations will be built, thereby setting the objective both of the European Union leading the way in the sale and exploitation of these stations and the maintenance of the oligopoly of enriched uranium, thereby revealing the true causes of the aggression of the imperialists in order to control ...
(The President cut off the speaker)
. - (LV) The Finnish Presidency's aspirations to maintain continuity, by continuing discussions on the issues mooted last year by the British Presidency, are to be welcomed. These subjects are worthy of serious debate. This is particularly true because in the space of a year little has been achieved in these spheres. The guest invited to the event - the President of Russia - is proof of how serious the Presidency is about security of energy supply. The idea is to be welcomed in every respect, since it gave Heads of Government the opportunity not only to listen to the opinion of Russia's leader on the chances of ratification of the Energy Charter and about the risk to Europe's investments in the energy sector in Russia, but also Russia's policy of pressure on Georgia and its understanding in the sphere of human rights. It was a useful prelude to the summit between the European Union and Russia scheduled for next month. We may allow ourselves to hope that this meeting has increased understanding among the European Union Member States that the most effective way of making Russia into a partner with an interest in Europe is to approach it as a united cartel of energy consumers. Russia's current and future economy is built on the export of energy resources. There is no doubt that the achievements of the Presidency and the Commission should be evaluated in terms of their ability to achieve partnership among the Member States and unity in the Union's foreign policy. Thank you.
(ES) Mr President, I am pleased that attention was paid in Lahti to the problem of immigration, but I regret that other issues were treated as more of a priority.
When the Finnish Presidency presented its programme in July, I called in this House for illegal immigration to be treated as a priority issue. There has been little cause for optimism since then. On the ground, what is taking place on the shores of the Canary Islands is very serious. The Frontex system and solidarity amongst European partners in general have not been up to the task, but perhaps unilateral regularisations did not create the best possible climate for persuading the partners to cooperate.
Illegal immigration is a problem for all of us in an area without internal borders, such as the Schengen area. At European level this area is essentially dealt with by means of taking decisions and implementing them. Ideas and plans have largely been established, for example in the conclusions of the European Councils of Seville, in 2002, and of Thessaloniki and of Brussels, in 2003.
Those conclusions enshrine the principle that immigration should be integrated into the European Union's external action and that cooperation is needed with third countries in the field of illegal immigration. There is also a mechanism for assessing the degree of cooperation of third countries and furthermore the assessment criteria are included. I believe, however, that this mechanism has been used little and in a very bureaucratic way.
Ladies and gentlemen, I would also like to point out that decisions on illegal immigration no longer require unanimity in the Council, but that, during 2004 and 2005, this problem was relegated until the assaults on the fences in Ceuta and Melilla. The Union must not act in a reactive manner, in response to events, and then forget those issues that were previously priorities. We have been negotiating a re-admission agreement with Morocco for five years.
Mr President, it is not acceptable that we should only take terrorism seriously following 11 September 2001, the energy crisis only following the Russian-Ukrainian crisis, and illegal immigration, only after the deaths at the fences of Ceuta and Melilla.
The European Union will be judged by its results. I hope that there will be results in the remaining months of the Finnish Presidency and also at the European Council in December, and naturally that the progress made at previous European Councils be taken into account.
(FR) Mr President, the subject of immigration should in fact have been discussed more widely at Lahti. I believe that this was requested by all the countries situated on Europe's borders, and in particular by the countries of the South. We are very concerned, because it is evident that the Member States are still dragging their feet with regard to drawing up a genuine common policy in the field of immigration. What is more, some people want to approach the issue of immigration solely from the point of view of cracking down on it. However, in my view, the urgency is first and foremost humanitarian. We must combat the exploitation of immigrants by networks seeking to lower labour costs and bypass labour laws and rules on social protection.
In the European Parliament yesterday we had an enlightening hearing enabling us to observe that, on European soil, immigrants are considered as slaves. They are largely underpaid, forced to work extremely long hours and housed in terrible conditions. They are ill-treated. Some have suffered physical assaults. It is because it was confronted with these unacceptable living conditions and people without rights that Spain decided to regularise en masse all those working in its territory, and I pay tribute here to the immense courage shown by that country. Mass regularisation is not, and must not be, a solution. In this case, however, to act otherwise was impossible. It had to be done.
We must all now be vigilant in our countries in order to ensure that all working immigrants have rights and are considered in the same way as all other workers. That is what the credibility of the Union and its values requires of us. If we really want to be effective in the field of immigration, the Member States must finally agree to work together in order to put in place a genuine policy on legal immigration and, above all, a genuine co-development policy, as close to the people as possible. Member States must also take great care not to enrich dictators or fuel corruption.
(SV) President Vladimir Putin, we are concerned about developments in Russia, and your comments about Georgia at the summit do nothing to alleviate that concern.
Many of us in the EU want to see a successful Russia: an extension to a world based on democracy and justice. We want you to help those of us who wish you Russians well, but you are not doing so. We must hold out the prospect of a common free-trade area and we must work towards freedom of movement.
How, President Putin, are we to do this, however, when you are giving a show of strength to a small country like Georgia? How are we to do this when you have not approved the border agreements with Estonia and Latvia? How are we to do this when you belittle the work done by Anna Politkovskaya? Our cooperation must be based on common values and ground rules but, following the summit, it now unfortunately feels as if we are further away from each other than we were before.
(DE) Mr President, ladies and gentlemen, in Lahti, an important step was taken in energy policy, but in my view it was not a milestone. It would perhaps be wiser for us in European politics not always to bandy about grand speeches and then disappoint the people when we do not get results. I find Mr Barroso's proposal to undertake realistic projects and implement them bit by bit much more intelligent.
There has been an important development in energy policy on the subject of security of supply. First of all, the subject of security of supply has come to the forefront of energy policy, and has, I hope, perhaps helped us here in Parliament to stop discussing energy policy only from the point of view of climate policy.
Security of supply is a high priority. At least since the developments in Ukraine - since it became clear that Russia and President Putin are using energy policy as a political tool - we are all surely a bit more prepared, as was evident in Lahti to a certain extent, to take this issue more seriously. This is not just talk - there has clearly been a change in Russia. Anyone who takes Mr Putin seriously - and we must do so - must address these positions. There is also the fact that we are taken more seriously when we act together. To that extent, Lahti was a success, because we spoke with one voice. The next step would be for us to push harder for Europe to be given competences in the field of energy policy. Thirdly, we must be more consistent in the specific actions we undertake.
Security of supply has a foreign policy aspect, but also involves strengthening the industries involved in it. We must examine more closely whether our rules, regulations and inspections are really ensuring security of supply, or actually producing uncertainty. Those who negotiate for us, those who buy energy out in the real world, need to invest, and businesses only invest when there is a reasonable degree of certainty.
Last but not least, security of supply also requires a variety of energy sources. It would be idiocy to rule out nuclear power: it would do security of supply a serious disservice.
(HU) The Lahti Summit was a great success, proving that the real strength of the Union lies in its unity. Without the Lahti Summit, the Russian president would not have used a more accommodating tone towards some Member States. I congratulate our Finnish colleagues; many countries could learn from Finnish diplomacy, which has always been able to continue the dialogue with Russia even during the most difficult times.
Obviously, there exists a mutual but asymmetrical interdependence in energy supply between the EU and Russia. We in the EU, as importing states, are more dependent, but Russia's dependence must also be considered. Our aim is to reduce this dependence on Russian energy sources, but for most Member States - Hungary amongst them - there is no viable medium-term alternative. As far as renewable energy sources are concerned, Mr Barroso, the European Commission has no viable concept of any kind.
We criticise Russia on the rule of law, and rightly so. But can we speak of the rule of law, Mr Barroso, if there is no legal security within the European Commission? When, in the middle of the maize harvest, the Union changes the rules of intervention for maize? This is no rule of law nor legal security. We rightfully criticise Russia, but we too have to observe the rule of law. My congratulations on the summit, and I ask Mr Barroso to take steps, because otherwise Hungary will call on the European Court of Justice, as this is no rule of law nor legal security. Let us set a good example for Mr Putin and the Russian democrats!
- (LT) I am very glad to see that the Lahti Summit has at last induced Europe to pool its efforts, demonstrate solidarity, and take a firm stand in the dialogue with Russia on energy and democracy. We see at last something tangible being done about the words that the energy sector is an integral part of foreign policy.
In the discussion of the issues of safety and transparency in the energy sector, what happened on the Druzhba oil pipeline, when Russia stopped the supply of oil, took on more the character of a political accident than a technical one. Moscow expressed its discontent over the fact that the Lithuanian company Mažeikių Nafta was sold to the Polish company PKN Orlen and not to a Russian enterprise.
That Europe should have so clearly expressed its position, during the Summit with Russia, that rules must be obeyed in the energy sector, is a huge achievement. I cannot conceal my admiration for the changed positions of Finland, France and especially Germany. I hope this brings Schroeder's politics to an end.
The current position of such decision makers as our Commission President, Mr Barroso and Mrs Merkel offers the hope of a united Europe with a common energy policy and a common future.
(PL) Mr President, media accounts of the Lahti Summit have been dominated by what Prime Minister Vanhanen described as a frank conversation with the President of Russia. I, however, would like to focus on another important subject discussed at the summit, namely innovation and technological progress. I fully endorse President Barroso's opinion that the more the Union focuses on practical tasks and on actions close to the citizens, the more it will be respected and appreciated by them.
Mr Barroso's promotion of a European Institute for Technology is an example of just such an action, that is to say, a specific venture which is bound to generate a positive response from European citizens. It was perhaps unintentional but, in a sense, highly symbolic that the planned Institute was agreed in Finland, which is the most innovative country in our Community. It is also very important, however, to involve the new Member States of the European Union in the process of developing cutting-edge technologies. The current level of investment in innovation in the aforementioned countries is far too low. The structure of the European Institute for Technology proposed by the Commission, namely a central core plus a network of Knowledge and Innovation Communities spread across the whole of Europe, will enable academic institutions in Central and Eastern Europe to be involved in the Institute's activities.
The European Institute for Technology's budget and sources of funding are a key concern that goes hand in hand with any discussion concerning the plans for the Institute. In my country, Poland, I have noted a readiness to devote structural fund resources to setting up the Institute. The Polish authorities are thus demonstrating their desire to link regional development aims to contemporary challenges. These mainly involve investment in knowledge and developing an economy based on modern technologies. In cooperation with the regional and local authorities, the Polish Government is putting forward the city of Wrocław as the seat of the Governing Board of the new European Institute for Technology. The Polish authorities also propose that Wrocław should become one of the main scientific research centres. I firmly believe that the city is ideally suited to this purpose. Wrocław, and the surrounding region, can offer a vibrant and innovative academic environment, with over one hundred thousand gifted and ambitious young students and considerable new investment in industrial development.
(EL) Mr President, today we are supposed to be debating the results of Lahti.
What results? On energy and relations with Russia, the prime ministers said that they will insist on respect for fundamental rights by Russia. They then 'unsaid' that, implying that 'realpolitik' is the only solution in order to satisfy the Union's energy requirements. In the end, they managed to get Russia to turn its back on them on both energy and humanitarian issues.
The results were even more disappointing on the major issue of immigration. We need, the prime ministers told us, to focus on better guarding of the borders. Fine, but then why did we cut the Frontex budget? More importantly, however, the more they insist on addressing immigration solely as a policing issue with repression, the more they will undermine our future. In order to address illegal immigration and inhumane trafficking in human beings, we need, first of all, a legal immigration framework. They bicker among themselves and refuse to adopt one. We need a serious foreign policy and economic development and conciliation policy which they are unable to formulate. We also need a bold policy for the integration and equal treatment of immigrants which they refuse to design.
(DE) Mr President, it is quite true that we need a partnership with Russia, and it would be nice to have a community of values too, but what is the reality of the situation? In Russia, the vertical of power is organised down to the last detail, the Duma has been domesticated, governors are appointed, not elected, freedom of the press is restricted, and the work of non-governmental organisations, including political foundations for democracy and human rights, is getting harder and harder. Therefore, we cannot currently have a community of values with the Russian Government - it might be possible with the Russian people, but they were not in Lahti.
That, Mr Vanhanen, is why Mr Barroso is right when he says that we should agree on specific principles for stable relations: transparency, legal certainty, national treatment, and mutual opening up of and access to markets. On the basis of these principles, we can build a partnership and cooperation agreement, and also hope for and work towards the conclusion, one day, of a strategic partnership with Russia based on shared values.
I would like to add that I believe we should be conducting this debate in Brussels rather than in Strasbourg.
Mr President, without a doubt the Lahti Summit was a success for the EU. Its focus on competitiveness and innovation was followed by a constructive dialogue with Russia and the issue of human rights was also raised. Our heads of state and government showed unity and reflected our common values. As the EPP Vice-President, Michel Barnier, said a couple of weeks ago in Lyon, none of us can sit at the table of global decision-making as a national politician. This really is true and also applies to EU-Russia relations.
Freedom of speech is in great danger in Russia. In a very recent study by Reporters Without Frontiers - where many EU Member States held the top positions - Russia was placed 147th out of 168 countries.
I rarely agree with the President of Parliament, Mr Borrell Fontelles, but I have to say that he was right to emphasise strongly the question of human rights and democracy in Russia with President Putin. We must have a clear stance on human rights, whoever we might be facing.
An independent and efficient investigation to find and condemn the vicious murderers of the courageous journalist Anna Politkovskaya is a real test for freedom and the rule of law in Russia and for its relations with the EU. The democratic world simply cannot stay quiet when freedom is threatened and its strongest advocates are shot down.
If we do not act now, we might lose another 30 years of freedom, as did our Hungarian citizens when the western world did not act bravely enough to support the people who rose up in revolution 50 years ago. Practical cooperation with Russia is important, but nothing is more important than the progress Russia makes on the path to freedom and human rights.
(IT) Mr President, ladies and gentlemen, when speaking to China about trade issues, to the United States about agriculture or to Russia about energy, or when intervening in crisis situations such as Lebanon or the Middle East in general, a common theme has been apparent for some time: no European country, on its own, has the ability to deliver, to stay the course and bring goals and ambitions to fruition. Therefore, the theme also holds true in relation to energy and the issue of our relationship with Russia, and a leadership causing increasing concern: Europe must be united and speak with one voice.
If, as Mr Goebbels has said, the Lahti summit has produced only speculation, much now remains to be done, and for this we need an authoritative and bold Commission, capable of laying aside national self-interests and speaking on behalf of all, a Parliament capable of being the most authoritative exponent of Community interests, and a Council and governments which understand that interdependency among our countries is the key to increasing our negotiating power.
There are signs and examples of this, from among which I would like to cite the decision made by the Italian Government, which, on hearing the news of its seat from January on the UN Security Council, said straight away that this seat will be used in the service of Europe. This is a practical action representing an example of a contribution from one member of the Council.
(EL) Mr President, I wish to draw the House's attention, as regards Lahti, to the proposal for a European Institute of Technology (ΕΙΤ).
The first messages from the Council's side are positive, as they are from Parliament's side. What I wish to highlight, Mr Vanhanen and Mr Barroso, is that we need a new and innovative tool which successfully combines education, research and innovation. We need a steam engine which will enable us to transform research into innovative products and services. However, we do not need an institution which will uproot the long-standing university tradition in Europe; we need one which will respect and make maximum use of it. It is therefore, for this very reason, extremely important for us to know what our universities, research centres and undertakings believe before we take a decision on this new institute.
Numerous agencies have already submitted their opinions. At first glance, it would appear that the messages we are receiving are often contradictory on certain important issues. However, I consider that the positions are not set in stone; rather they express concerns. That is why it is also very important for us to give all the partners a great deal of our time in order to consult willingly and in a spirit of cooperation.
The initial approach in the proposal for a regulation leaves open numerous questions on crucial issues, such as how will we safeguard viable financing for the ΕΙΤ? How will we persuade private individuals to invest in an unprecedented vehicle? How will we safeguard the fundamental participation of universities and convince them that the ΕΙΤ will not clash with them or weaken their activities? How will we convince them that research activities will not be fragmented, leading to the opposite of the result being sought?
We need to clarify all the details, because that is where the success of the endeavour will be judged; not in the general idea which is generally accepted.
(ET) In his speech today, Mr Barroso said that the Georgian question had been touched on. We all know that a touch can be either a gentle caress or the hug of a bear.
At the press conference in Lahti last Friday evening, we all found out, to our great surprise, that nothing is happening between Georgia and Russia, and that instead there is a conflict between Georgia on the one hand, and Abkhazia and Ossetia on the other. According to President Putin, the situation is nearing the point of bloodshed.
Last month, however, Putin informed Western journalists that if Kosovo were to be separated from Serbia, Ossetia, Abkhazia and Transnistria would definitely break away. Since these are not island states, separation would actually mean being incorporated into Russia. That is a serious revision of the 1975 Helsinki Agreement.
Mr President, we know that the conflict between Russia and Georgia is not about a provocation on the part of Georgia, but rather a new awakening of Imperial Russia, which is based on the one hand on inciting Russian nationalism, and on the other hand on the use of energy supplies for the restoration of the empire. The Baku-Tbilisi-Ceyhan oil pipeline is also not insignificant in this matter.
I call upon all European Union institutions to defend Georgia with a stronger hand than ...
(The President cut off the speaker)
(CS) I note with dismay that the Lahti summit represents a wasted opportunity as regards the issue of energy, both in terms of the EU's relations with Russia and the common understanding between the Member States. Under pressure from the media, European politicians have made it clear that they appreciate the importance of speaking with one voice when it comes to energy. I fear, however, that we have yet to achieve any actual unity and harmony when it comes to promoting energy issues.
This is evidenced by the fact that some EU Member States prefer to conduct bilateral negotiations on their energy security issues rather than on behalf of the EU as a whole. I must highlight the fact that the energy issue has environmental, economic and, above all, geostrategic implications. Europe is dependent on external energy sources. This inability to harmonise our interests and approach weakens our negotiating position in the global energy market, exacerbates our vulnerability and seriously weakens our authority as Europeans acting in a foreign policy context. Our ability to promote values such as democracy, the rule of law and market transparency around the world will be restricted.
I should therefore like to call on the Council and the Commission to take practical steps to prepare and implement a European energy policy, which is a potential solution and which would prepare the ground for a common EU energy policy. Such a strategy would set out our goals in the area of energy, as well as the measures needed to achieve those goals, and would lay down a clear mechanism for joint decision-making on energy projects and for communication inside and outside the EU, strengthening our solidarity in energy issues. At stake here is our future in the globalised world and our ability to safeguard the continent's stability and prosperity.
I firmly believe that the energy issue will be a key test of the EU's ability to act in an effective manner.
(FR) Mr President, in Finland President Borrell has, to his credit, championed human rights. President Barroso has been sure to champion Europe's energy rights. That is his duty. As would any Head of State or Government, President Chirac has stuck up for his country's gas consumers. That is as I would expect. However, it pricks European consciences, which would have been pricked in the same way if oil from Saudi Arabia, Iran or some African country had been at issue.
For me, the issue is not that of knowing whether gas can be purchased from the Devil. Purchased it will be. The issue is, rather, that of how gas from the Devil can be done without. I think that, over the next few years - and in your case, Mr Vanhanen, over the next few months - it is independence that must guide us. In the next 10 to 20 years, oil and gas must be to our independence what coal and steel were to our peace.
(Applause)
. - (LV) Thank you, Mr President, Mr Vanhanen and Mr Barroso. First of all I would like to thank the Finnish Presidency for organising this summit, since an informal summit is a good forum in which to talk about difficult issues. Secondly, I think that it was Mr Vanhanen's steadiness and initiative that made it possible to achieve a unified stance, at least regarding energy issues. I would, however, like to draw your attention, gentlemen, to two subjects. Firstly, it seems to me that the provisions of the Energy Charter ought definitely to be included in the new partnership and cooperation agreement between the European Union and Russia. This is all the more important in that Mr Putin referred to it as a strategic agreement. What should we ourselves be doing, though? The sad experience of my country and my people is evidence that Russia has never shied away from using force and pressure when it has been able to do so. For that reason it seems to me that, firstly, we have to work much harder to create a unified gas and electricity network in the European Union. Secondly, we must work much harder on alternative energy resources. Thirdly, we must work on energy-saving programmes. Here I endorse Mr Schulz, who gave a very passionate speech about this earlier. There is one more question that was touched on at the press conference. Mr Putin said, in reply to a question, that the issue concerning Abkhazia, Georgia and South Ossetia was their affair. To put it mildly, that is cynical. We know very well that Russia's army is also in Transnistria, that Russia supplied weapons and that the leading personnel in all those enclaves are officers from Russia's official organisations. It seems to me that Europe ought to take an initiative ... (The President cut off the speaker.)
President-in-Office of the Council. (FI) Mr President, first of all, thank you for this debate, which has shown that Parliament also seems very united in its main policies and that it is fully in accord with European Council and Commission views. In this respect, I believe that it will be easier for the Union to find a basic approach in its foreign energy policy.
It is actually worth remembering that we did not begin the debate on foreign energy relations at European Council level until March this year, at a summit dinner during the Austrian Presidency. At the time we reached the conclusion that the Union also needed a foreign energy policy. During the subsequent presidency, Finland assumed the task of shaping a foreign energy policy in collaboration with the Commission, and that is what we are doing.
The Commission drafted an excellent paper for the Lahti Summit, and over lunch there we spent around three hours discussing the approach so thoroughly that President Barroso and I were able to speak for the group as a whole in the evening when we met President Putin. Over the months to come we also will be defining this foreign energy policy in terms of a Union approach, not just in respect of Russia, but all our partners and all third countries.
Quite a number of speeches here pointed out that the Lahti Summit was a step or a first step in the right direction. That is how I also feel. I also sympathise with the comments that we must in practice show that we are also taking action. The next important stage will be in the next few weeks when the Council must reach agreement on the negotiations mandate, on the basis of which the Union is to commence talks with Russia on the future Partnership and Cooperation Agreement, or whatever name this new agreement should be given. At the EU-Russia Summit in November consensus will have to be reached and a decision taken on the commencement of talks. In this respect, the Lahti Summit was a practice run. The Lahti Summit, however, also let it be known to Mr Putin that at the meeting in November, at which President Barroso, High Representative Javier Solana and I will represent the Union, we will be speaking on behalf of the entire Union. This debate we have now had in Parliament will provide firm support for that. We might say that all the Union's institutions are in the front line on this.
We are dependent on one another. This dependence must be made to benefit both parties through reciprocity. Dependence also needs to be based on common values, as has already been said so many times in the Chamber. This is a clear Union aim and policy. When we talk of cooperation with Russia, however, we should not make Russia or the Russians out to be monsters. They want cooperation, they want to improve their standard of living and prosperity, and they want to cooperate with us. This was also the strong message that President Putin was sending. He stressed that Russia and the Russians are in fact more dependent on Europe than Europe is on Russia. They particularly need cooperation in very many areas of technology to make progress in their own development work, and we must also be prepared for this.
With regard to investment, I would like to remind everyone that European companies have already made investments in the Russian energy sector to the tune of many billions of euros. Some major investment projects are unfinished, some companies are having difficulties with the Russian administration, and some have seen their projects through to completion more smoothly. For that reason we need common rules to play by, rules which are the same for everyone. Similarly, the rules for Russian companies on Europe also need to be the same.
I wish to thank you for this debate and the feedback. In December we will return to many of these subject areas, with some firm conclusions, and then we will also definitely be returning to the questions raised in several speeches here relating to immigration. On matters of immigration, whether it be legal or illegal immigration, we need solidarity amongst us and a common policy, and we will also definitely be returning to that.
(Applause)
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I believe that practically everything has already been said. Allow me simply to return to a number of points you raised during the debate.
With regard, first of all, to the European Institute of Technology - and as Prime Minister Vanhanen pointed out - the European Council gave the green light - not the orange light, but the green light - to the initiative at the end of the Lahti summit. It now remains to implement it. That is why we have already presented a legislative proposal to be examined by the Council and Parliament and covering, for example, the issue of the financing that you mentioned during the debate. Our approach is that there must be financing not only by the Community institutions but also by the Member States that wish to support the initiative. It is a way for them to achieve the Lisbon objectives where innovation and research are concerned. We also await contributions from the private sector. On this subject, allow me to point out to you that, on the basis of our informal contacts, the private sector has a great interest in financing certain actions to be taken by the European Institute of Technology, a state of affairs that is, moreover, only to be expected since the same ideas are to be found in many of our Member States. Public-private partnerships do exist and, if initiatives on the part of the Member States manage to attract private investment for research, I wonder why we should not be capable of achieving the same at European level. I say that because we think it necessary to give a European dimension to support for research.
Where this very subject of research is concerned, the United States manifestly differs from Europe due, in particular, to the existence of institutions or networks covering the whole of the territory of the United States of America, for example the National Science Foundation, familiar to a number of you, or the National Institute for Health. In Europe, we have until now had practically nothing along those lines. A number of our countries have major institutions in the form of great universities, but it is only now that we have set up the European Research Council, which is an institution crucial to implementing the Seventh Research Framework Programme, and the European Institute of Technology, which is an institution specifically founded on the idea of networks with a view to giving a European impetus and perspective to innovation, research and teaching focused on excellence. That is why it is a great project, and I would thank all those who have spoken in favour of it.
We have asked for this Institute's main priorities to include the fight against climate change and a leading role for Europe in the area of renewable sources of energy that respect the environment. I believe that we have a specific mission in this regard, and I shall address my remarks more particularly to those, including Mr Turmes, who have expressed concerns about this matter.
Energy is, without a doubt, the issue of the future, and not only from an economic, but also from a political, point of view. I agree with the comment by Mr Poignant, who draws a parallel with the situation in the coal and steel sector. I do think that, where energy is concerned, there is a serious argument in favour of a federal approach. That is, moreover, why, a few months ago, we presented a Green Paper on sustainable energy, and we were very pleased with the support given by the European Council to the idea of a common approach to energy matters. It is, therefore, precisely along those lines that we are working, Mr Poignant.
That approach is very important if we consider our responsibilities to our planet and to future generations. Climate change is perhaps the greatest challenge of the 21st century. However, it is also very important from the economic point of view, so crucial is it for us still to be capable of being in the vanguard of the fight against climate change, providing it with its impetus. It is also very important as a demonstration of solidarity, especially with a view to the enlarged Europe. We have here an opportunity to show that solidarity needs to be real.
I therefore think that we are concerned here with something very ambitious, and I can guarantee, in particular to Mr Turmes, that it is in this spirit that we are preparing the energy package to be presented in January. What is more, you have already seen an initial sign of what is to come in the form of the proposal on energy efficiency that we have just tabled. As Prime Minister Vanhanen has said, the Lahti Council has opened the way to the formal decisions on energy that we hope to obtain at the spring Council under the auspices of what will already be the German Presidency.
I shall conclude by saying that I share the ambition, and sometimes even the impatience, expressed by Mr Goebbels, Mr Swoboda, Mr Schulz and many others. Our role now is, as Mr Goebbels said, to convert the dream into reality. Indeed it is. However, the informal summits offer an opportunity to deepen the debate and to consolidate positions, as shown moreover by the Hampton Court summit. From this point of view, I can honestly say to you that the Lahti Council signalled progress. It was difficult, particularly because of our ever more complex relations with Russia. Where that aspect too was concerned, I had the sense of progress being made, with Mr Putin's presence contributing to this. I had the feeling that the Heads of State or Government understood the need for coherence and solidarity. That is why I hope that now, with the vigilant support of the European Parliament, the conditions will be present, during the Finnish Presidency and beyond, to make progress in these very important areas of energy and innovation and also to make headway with our project of a more united Europe.
(Applause)
The debate is closed.
Written statements (Rule 142)
I knew that UKIP members are divorced from reality, but even then I am astonished at Godfrey Bloom's speech, in which he seemed to imply that Britain was self-sufficient on energy and did not need to work with, or even talk to, other countries. He says that Britain's 'lifeblood' should not be in the hands of 'foreigners', but how does he want to avoid us importing energy? Certainly not by renewables, which he dismisses out of hand as 'nonsense' claiming that wind farms are 'absurd' and that 'no reputable scientist' would claim that renewable energy can play a significant part in Britain's energy mix.
So, no imports, no renewables, North Sea oil and gas running out, nuclear, if kept, catering merely for a small proportion of electricity, and the possibilities for expanding coal being somewhat limited, the UKIP vision of Britain's future, untarnished by 'foreigners', is a dark one!
(PT) Against the backdrop of the summit, forces are gathering to discuss how to (re)start the process of (re)imposing the unacceptable Treaty that is inaccurately and insultingly referred to as the 'European Constitution', against the sovereign, democratically expressed wishes of the French and Dutch peoples.
These nefarious plans have increasingly been coming from above. Take, for example, the words of Antonio Vitorino, strategist of the Portuguese Socialist Party, who, we hear, 'now works for the Commission'. He says that the Portuguese Presidency in the second half of 2007 will have 'the enormous responsibility' of 'taking the first steps towards implementing the [so-called] constitutional amendment programme' and 'this will be a launch pad for the new [so-called] European Constitution', thereby implementing a 'programme' previously defined by the German Presidency and to be concluded by the French Presidency in the second half of 2008.
The headlong rush towards capitalist integration that characterises the EU and the neoliberal, federalist and militarist integration that the so-called 'European Constitution' would reinforce in the legal and political spheres will once again, in spite of all the propaganda, obfuscation and authoritarianism, have to contend with categorical rejection by all those who are fighting for a Europe of sovereign, equal States, a Europe of social progress, cooperation and peace.
(FR) Mr President, ladies and gentlemen, I should like to make a few remarks about the Lahti European summit.
Firstly, at a time when our continent is subjected to an unprecedented wave of illegal immigration, the Heads of State or Government have not seen fit to devote more than half an hour to this problem. Nothing - absolutely nothing - is to be expected of the European Union in this area, and it is a matter of urgency to acknowledge formally that no immigration policy can be anything but national and no cooperation on the subject anything but intergovernmental.
Secondly, Mr Putin is quite entitled to retain a degree of sovereignty over his country's energy resources and to refuse to sell them cut-price to hungry oil multinationals in the name of an economic liberalism to which he does not subscribe. As for the sabre-rattling about human rights, respect for which must form the basis for the EU's relations with the rest of the world, this would be more credible if it were not so selective and if it were also directed at countries such as China.
Finally, we are still waiting for the Council to condemn the Turkish authorities, who have tried to force the removal of one of our Cypriot fellow Members from a delegation of MEPs. It is less and less acceptable to negotiate the accession of a country that refuses to recognise the full range of Member States.
(The sitting was suspended at 12 noon in anticipation of the formal sitting and resumed at 12.05p.m.)